Citation Nr: 0731814	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-10 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for chronic 
conjunctivitis.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


The veteran served on active duty from April 1976 to October 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO).  

Procedural history

The veteran's April 2001 claim of entitlement to service 
connection for conjunctivitis was denied in a November 2002 
RO rating decision.  In a February 2004 rating decision, the 
RO denied the veteran's July 2003 claim of entitlement to 
service connection for erectile dysfunction.  The veteran 
timely appealed.

Clarification of issue on appeal

The veteran's claim in July 2003, a well as the February 2004 
RO rating decision, referred to "loss of use of a creative 
organ".  "Loss of use of a creative organ" involves 
special monthly compensation (SMC), which is different from 
secondary service connection.  Compare 38 U.S.C.A. § 1114(k) 
with 38 C.F.R. § 3.310.  Although the February 2004 rating 
decision mingled these concepts to some extent, it appears 
that service connection for erectile dysfunction and SMC due 
to loss of use of a creative organ were both denied.  The 
veteran's notice of disagreement, which was received at the 
RO on February 17, 2004, only referred to erectile 
dysfunction, and that was the issue which was subsequently 
adjudicated by the RO.  Thus, any SMC claim was in never 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Issues not on appeal

The veteran's April 2001 claim included additional claims for 
entitlement to service connection for hearing loss and a 
chipped bone in the spine.  The RO denied all issues 
presented in the April 2001 claim.  The veteran disagreed and 
perfected an appeal.  The veteran submitted a March 2003 
claim for depression secondary to his low back condition.  In 
a February 2004 rating decision, the RO denied the claim.  
The veteran disagreed and perfected an appeal.

In a February 2006 rating decision, the RO granted service 
connection for hearing loss, rated as noncompensably 
disabling; tinnitus, rated as 10 percent disabling; and DDD 
of the lumbar spine with radiculopathy, rated as 60 percent 
disabling.  In an April 2007 rating decision, the RO granted 
service connection for depression, rated as 30 percent 
disabling; and granted entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) and Dependents Educational Assistance 
(DEA).  The veteran has not, to the Board's knowledge, 
expressed disagreement as to any of those decisions.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  Thus, those issues are not in appellate status 
and they will be addressed no further herein.  

The only issues remaining on appeal are entitlement to 
service connection for erectile dysfunction and for chronic 
conjunctivitis.



FINDINGS OF FACT

1.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's erectile 
dysfunction disorder is unrelated to his service-connected 
DDD of the lumbar spine.

2.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran has no 
diagnosed chronic conjunctivitis disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for erectile 
dysfunction disorder, claimed as secondary to DDD of the 
lumbar spine, is not warranted.  38 C.F.R. § 3.310 (2006).

2.  Entitlement to service connection for chronic 
conjunctivitis is not warranted. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for erectile dysfunction 
and for chronic conjunctivitis.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in letters dated December 2001, July 
2003 and August 2006 that to support his claim, the evidence 
must show: an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service which caused injury or disease; 
a current physical or mental disability; a relationship 
between the current disability and an injury, disease, or 
event in military service.  In addition, the July 2003 letter 
informed the veteran that under 38 C.F.R. § 3.310(a), the 
evidence had to show current physical or mental disability 
and a relationship between the current disability and a 
service-connected disability.

The veteran was further informed in all letters that VA would 
provide a medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records such 
as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as he provided sufficient 
information to allow VA to obtain them.  

The Board also notes that the veteran was asked in the 
December 2001 letter to tell VA about "any additional 
information or evidence that you want us to try to get for 
you."  The August 2006 letter asked the following: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See page 1.  This complies with the 
"give us everything you've got" requirements of 38 C.F.R. § 
3.159(b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first element, veteran status, is not in 
dispute.  With regard to the claim of chronic conjunctivitis, 
the lack of proof of element (2), a current disability, was 
the basis for denial of service connection.  With regard to 
the claim of erectile dysfunction, element (2), is not at 
issue, but the veteran's claim was denied because of lack of 
evidence of element (3), a connection between the veteran's 
service and the erectile dysfunction disability.  As noted 
above, the veteran has received proper notice of that crucial 
element.  Because the RO denied service connection to the 
veteran's claims, any lack of notice of elements (4) and (5) 
has no prejudicial effect on the veteran's claim.  In any 
case, the Board observes that the veteran was informed in the 
August 2006 letter of elements (4) and (5).  Thus, the Board 
finds the veteran received proper notice pursuant to Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim now under consideration and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.  Specifically, the RO has obtained 
the veteran's service medical records, reports of VA 
treatment of the veteran, private medical records, and Social 
Security Administration Records (SSA).  Additionally, the 
veteran was provided with VA examinations in July 2002, 
February 2003, May 2004, and February and March 2007.  
Neither the veteran nor his representative has identified any 
further evidence they believe would sustain his claim.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative presented 
evidence and testimony at a hearing at the RO before a local 
Hearing Officer.  

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected DDD of 
the lumbar spine.

Relevant law and regulations 

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran essentially contends that he is prevented from 
having sexual relations because the pain caused by his lumbar 
spine disability prevents him from doing so.  The RO treated 
the issue as a secondary service connection claim.  

The veteran does not contend that he had this condition 
during his active duty service.  Moreover, a thorough review 
of the service medical records reveals nothing which 
indicates that the veteran complained of or was treated for 
erectile dysfunction while on active duty.  A May 2004 
examination report and diagnosis are the first medical 
evidence of the condition in the record.  Accordingly,  the 
Board will address this issue based on a theory of secondary 
service connection.  

As indicated, the veteran complained that his back pain 
prevented him from sexual performance.  In order to prevail 
on the issue of entitlement to secondary service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin, 
supra.  The Board will address each Wallin element in turn.

There is evidence of a current disability.  The veteran was 
diagnosed by a VA health care provider in may 2004 with 
ejaculatory disorder and erectile dysfunction.  In addition, 
there is DDD of the lumbar spine as been service connected.  
Thus, Wallin elements (1) and (2) are satisfied.  The crux of 
this issue is element (3).

The May 2004 medical examiner noted that after conference 
with the Chief of Urology of the Louisville VA Medical 
Center, she determined that "it is not as likely that this 
veteran's genitourinary disorders are "secondary to . . . 
his lumbar spine disorders."  There is no other medical 
evidence addressing the issue of a nexus between the 
veteran's erectile dysfunction disability and his service-
connected lumbar spine disability.  

To the extent that the veteran himself has ascribed his 
erectile dysfunction to the lumbar spine disability, it is 
now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish  medical nexus.

Thus, the Board finds that the claim fails for lack of proof 
that his erectile dysfunction disability is related to his 
service-connected lumbar spine disability.  The benefits 
sought on appeal are accordingly denied.

Additional comment

The Board observes that certain of the veteran's complaints 
do not appear to involve erectile dysfunction per se, but 
rather an inability to engage in sexual activity (as well as 
other physical activities) due to pain caused by his lumbar 
spine disability.  The Board observes that the service-
connected lumbar spine disability is currently rated 60 
percent disabling.  In any event, the issue of the level of 
severity of the lumbar spine disability is not before the 
Board.



2.  Entitlement to service connection for chronic 
conjunctivitis.

Relevant law and regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).  

Analysis

The veteran contends that he suffers from chronic 
conjunctivitis which began during service.  As stated above, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  

With regard to element (1), the Board notes that the veteran 
was examined by a VA optometrist in May 2004.  The examiner 
concluded that the veteran had a "[H]istory of bacterial 
conjunctivitis in 1982 with no further complications and 
normal eye health."  In other words, there was no diagnosis 
of a current condition.  

The veteran has had ample opportunity to present competent 
medical evidence of a chronic eye disability.  He has not 
done so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

The Board finds that as to this issue, there is no evidence 
of a current disability and that the first Hickson element is 
not satisfied.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].  Thus, the claim fails on this 
basis alone.

For those reasons, the Board finds that entitlement to 
service connection for conjunctivitis is not warranted.


ORDER

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to service connection for conjunctivitis is 
denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


